Title: To James Madison from Sylvanus Bourne, 26 January 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 26 January 1806, Amsterdam. “In transmitting the within [not found] I avail myself of the occasion to mention that notwithstanding all my efforts to inspire in the minds of the publick Officers a due confidence in the truth & purity of the Bills of Health which our Vessells bring from the UStates they have not been received as evidence & our Navigation has of course suffered much of late by their rigorous quarantine Laws. It has been suggested to me that they expect Certificates from the Dutch Consuls or Agents in the UStates as to the State of Health in our respective Sea ports—it may be well there fore that in future such should accompany the Bills of Health issued at the Custom Houses which does not appear to be always the case even from the Ports where there are Agents of this Country residing.
                    “The last Accounts from Europe will have informed you that the War on the Continent which in its commencement promised to last years—has been brought to an issue in 3 Months by the unparrelled efforts of the French Govt. whether a peace with G B will soon follow is to me very doubtfull as I think that Country will prefer to risk invasion & all other events rather than submit to such a peace as B would in his present situation feel him authorised to presen⟨t.⟩
                    “The unpleasant appearance of our affairs with Spain as communicated in the President’s Speech at the opening of Congress has operated to enhance the premiums of insurance on our Vessells. I trust however that by a due mixture & discretion & firmness on the part of our Govt a rupture may be yet avoided.”
                    Adds in a postscript: “Please forward the within to Mr Taylor, who with Mr Salmon will no doubt be ready to execute the Bond required by your late Circular.”
                    Adds in a second postscript: “The bound Gazettes Shall be soon sent on for the year.”
                